Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (Pub. No.: US 20050285175) in view of Haniecki (Pub. No.: US 2016/0027985).
Re claim 1, Cheng teaches a method for manufacturing a transistor, the method comprising: 
forming source and drain regions (34/28, ¶ [0064]); 
alternately growing, on a channel region disposed between the source and drain regions (34/28), each of a plurality of first layers and each of a plurality of second layers having compositions different from the plurality of first layers; forming a gate insulating layer having a Perovskite single crystal structure containing elements of the plurality of first layers and the plurality of second layers (30, FIG. 20 [flip it side way 90°], note that “The gate insulator can be any suitable insulator material. For example, the gate insulator can be oxide, nitride, oxynitride, Al2O3, ZrO2, HfO2, Ta2O3, TiO2, perovskite-type oxides or any suitable combination thereof, including multi-layer combinations thereof” ¶ [0054]); and 
forming a gate electrode (31) covering the gate insulating layer.
Cheng fails to teach forming a gate insulating layer having a Perovskite single crystal structure by annealing the plurality of first layers and the plurality of second layers to convert the plurality of first layers and the plurality of second layers alternately stacked on each other to a material having a Perovskite single crystal structure containing elements of the plurality of first layers and the plurality of second layers.
Haniecki, FIGS. 12 and 19 teaches forming a gate insulating layer having a Perovskite single crystal structure [0077] by annealing the plurality of first layers and the plurality of second layers to convert the plurality of first layers and the plurality of second layers alternately stacked on each other to a material having a Perovskite single crystal structure containing elements of the plurality of first layers and the plurality of second layers (heat treatment film 22A and 22B, [0080], [0082])
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing different way of forming a gate electrode as taught by Haniecki. 
Re claim 3, in the combination, Haniecki, FIGS. 12 and 19 the method of claim 1, wherein the gate insulating layer includes materials having a chemical formula ABX3, in which: A is a rare earth element selected from the group consisting of Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu, or A is an alkaline earth element selected from the group consisting of Be, Mg, Ca, Sr, and Ba, or A is organic compound CH3NH3, B is a non-rare earth element selected from the group consisting of Ti, Zr, Hf, or B is a rare-earth element or a transition metal, and X is a nonmetal element selected from the group consisting of O, S, Se, Te, F, Cl, Br, I, and At (SrTiO3 layer 21, [0079]).
Re claim 4, in the combination, Haniecki, FIGS. 12 and 19 the method of claim 1, wherein alternately growing each of the plurality of first layers and each of the plurality of second layers is performed by self-limiting reaction (heat treatment film 22A and 22B, [0080], [0082]).
Re claim 8, in the combination, Haniecki, FIGS. 12 and 19 the method of claim 7, wherein the substrate is one selected from the group consisting of a Group III-V compound semiconductor selected from the group consisting of AlN, AlP, AlAs, AlSb, AlBi, GaN, GaP, GaAs, GaSb, GaBi, InN, InP, InAs, InSb, InBi, AlxGai-xAs (0<x<1), and InyGa1-yAs (0<y<1), one of Group II-VI or Group IV semiconductors including Si and Ge, and one of Perovskite materials including LaAlO3 and SrTiO3 (21, [0079]).
Claim 1-2, 5-7, 9-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view Aytug (Pub. No.: US 2011/0160066).
Re claim 1, Cheng teaches a method for manufacturing a transistor, the method comprising: 
forming source and drain regions (34/28, ¶ [0064]); 
alternately growing, on a channel region disposed between the source and drain regions (34/28), each of a plurality of first layers and each of a plurality of second layers having compositions different from the plurality of first layers; forming a gate insulating layer having a Perovskite single crystal structure containing elements of the plurality of first layers and the plurality of second layers (30, FIG. 20 [flip it side way 90°], note that “The gate insulator can be any suitable insulator material. For example, the gate insulator can be oxide, nitride, oxynitride, Al2O3, ZrO2, HfO2, Ta2O3, TiO2, perovskite-type oxides or any suitable combination thereof, including multi-layer combinations thereof” ¶ [0054]); and 
forming a gate electrode (31) covering the gate insulating layer.
Cheng fails to teach forming a Perovskite single crystal structure by annealing the plurality of first layers and the plurality of second layers to convert the plurality of first layers and the plurality of second layers alternately stacked on each other to a material having a Perovskite single crystal structure containing elements of the plurality of first layers and the plurality of second layers.
Aytug, FIG. 10(A)-(B) teaches forming a Perovskite single crystal structure [0042] by annealing the plurality of first layers and the plurality of second layers to convert the plurality of first layers and the plurality of second layers alternately stacked on each other to a material having a Perovskite single crystal structure containing elements of the plurality of first layers and the plurality of second layers [0148].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing different way of forming a gate electrode as taught by Aytug. 
Re claim 2, in the combination, Aytug, FIG. 10(A)-(B) teaches the method of claim 1, wherein the annealing is performed in a temperature range from about 300 °C to about 1500 °C [0101].
Re claim 5, in the combination, Aytug, FIG. 10(A)-(B) teaches the method of claim 1, wherein alternately growing each of the plurality of first layers and each of the plurality of second layers is performed by one of atomic layer deposition (ALD) and molecular beam deposition (MBD) [0006].
Re claim 6, in the combination, Aytug, FIG. 10(A)-(B) teaches the method of claim 1, wherein the annealing is performed in air, N2, He, Ar, or a reactive gas including 02 or ozone [0130].
Re claim 7, Cheng, FIG. 20 [flip it sideway 90°] teaches a method, comprising: 
forming a fin structure (25/34/28/30/31) over a substrate (11); 
forming a channel region (25) in the fin structure; 
forming source and drain regions (34/28, ¶ [0064]) on opposing sides of the channel region in the fin structure; 
growing each of a plurality of first layers and each of a plurality of second layers directly alternating with each other over the channel region, the plurality of first layers having same first compositions and the plurality of second layers having same second compositions different from the first compositions; 
forming a gate insulating layer made of a material having a Perovskite single crystal structure containing elements of the plurality of first layers and the plurality of second layers by annealing the plurality of first layers and the plurality of second layers; and forming a gate electrode layer over the gate insulating layer made of a material having a Perovskite single crystal structure (30, FIG. 20 [flip it side way 90°], note that “The gate insulator can be any suitable insulator material. For example, the gate insulator can be oxide, nitride, oxynitride, Al2O3, ZrO2, HfO2, Ta2O3, TiO2, perovskite-type oxides or any suitable combination thereof, including multi-layer combinations thereof” ¶ [0054]).
Cheng fails to teach converting the plurality of first layers and the plurality of second layers alternately stacked on each other to a gate insulating layer made of a material having a Perovskite single crystal structure containing elements of the plurality of first layers and the plurality of second layers by annealing the plurality of first layers and the plurality of second layers; and forming a gate electrode layer over the gate insulating layer made of a material having a Perovskite single crystal structure.
Aytug, FIG. 10(A)-(B) teaches converting the plurality of first layers and the plurality of second layers alternately stacked on each other to a gate insulating layer made of a material having a Perovskite single crystal structure [0042] containing elements of the plurality of first layers and the plurality of second layers by annealing the plurality of first layers and the plurality of second layers; and forming a gate electrode layer over the gate insulating layer made of a material having a Perovskite single crystal structure [0148].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing different way of forming a gate insulating layer as taught by Aytug. 
Re claim 9, in the combination, Aytug, FIG. 10(A)-(B) teaches yhe method of claim 7, wherein alternately growing each of the plurality of first layers and each of the plurality of second layers is performed by self-limiting reaction [0151].
Re claim 10, in the combination, Aytug, FIG. 10(A)-(B) teaches the method of claim 7, wherein alternatively growing each of the plurality of first layers and each of the plurality of second layers is performed by one of atomic layer deposition (ALD) and molecular beam deposition (MBD) [0006].
Re claim 11, in the combination, Aytug, FIG. 10(A)-(B) teaches the method of claim 7, wherein the annealing is performed in a temperature range from about 300 °C to about 1500 °C ([0101]-[0104]).
Re claim 12, in the combination, Aytug, FIG. 10(A)-(B) teaches the method of claim 7, wherein the annealing is performed in air, N2, He, Ar, or a reactive gas including 02 or ozone [0130].
Re claim 15, in the combination, Aytug, FIG. 10(A)-(B) teaches the method of claim 7, wherein the material having a Perovskite single crystal structure include materials having a chemical formula ABX3, in which: A is a rare earth element selected from the group consisting of Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu, or A is an alkaline earth element selected from the group consisting of Be, Mg, Ca, Sr, and Ba, or A is organic compound CH3NH3, B is a non-rare earth element selected from the group consisting of Ti, Zr, Hf, Al, Ga, In, Tl, Ge, Sn, and Pb, or B is a rare-earth element or a transition metal, and X is a nonmetal element selected from the group consisting of O, S, Se, Te, F, Cl, Br, I, and At [0079].
Re claim 16, Cheng, FIG. 20 [flip it sideway 90°] teaches a method, comprising: 
forming a fin structure (28/25/34/30/31) over a substrate (11), wherein the substrate is one selected from the group consisting of a Group III-V compound semiconductor selected from the group consisting of AlN, AlP, AlAs, AlSb, AlBi, GaN, GaP, GaAs, GaSb, GaBi, InN, InP, InAs, InSb, InBi, AlxGai-xAs (0<x<1), and InyGai- yAs (0<y<1), one of Group II-VI or Group IV semiconductors including Si and Ge (11, [0030]) and one of Perovskite materials including LaAlO3 and SrTiO3; 
forming a channel region (25) in the fin structure; 
forming source and drain regions (34/28, ¶ [0064]) on opposing sides of the channel region in the fin structure; alternately growing, over the channel region, 
a plurality of first metal layers made of a first metal and a plurality of second metal layers made of a second metal (30, FIG. 20 [flip it side way 90°], note that “The gate insulator can be any suitable insulator material. For example, the gate insulator can be oxide, nitride, oxynitride, Al2O3, ZrO2, HfO2, Ta2O3, TiO2, perovskite-type oxides or any suitable combination thereof, including multi-layer combinations thereof” ¶ [0054]), by one of atomic layer deposition (ALD) [0054] and molecular beam deposition (MBD), 
wherein the second metal is different from the first metal (said Al2O3 via ZrO2);
forming a metal oxide gate insulating layer comprising the first and second metals having a Perovskite single crystal structure (30) ; and 
forming a gate electrode layer  (31) over the metal oxide gate insulating layer (30).
Cheng fails to teach forming a metal oxide gate insulating layer comprising the first and second metals having a Perovskite single crystal structure by annealing the plurality of first metal layers and the plurality of second metal layers in an ozone or 02 environment.
Aytug, FIG. 10(A)-(B) teaches forming a metal oxide gate insulating layer comprising the first and second metals having a Perovskite single crystal structure by annealing the plurality of first metal layers and the plurality of second metal layers in an ozone or 02 environment [0130].
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing different way of forming a gate insulating layer as taught by Aytug.
Re claim 17, in the combination, Aytug, FIG. 10 teaches the method of claim 16, wherein each of the plurality of first metal layers includes Al and each of the plurality of second metal layers includes Y, or each of the plurality of first metal layers includes Y and each of the plurality of second metal layers includes Al ¶ [0020].
Re claim 18, in the combination, Aytug, FIG. 10 teaches the method of claim 16, wherein the alternatively growing each of the plurality of first metal layers and each of the plurality of second metal layers comprises alternately growing Al203 layers and Y203 layers ¶ [0020].
Re claim 19, in the combination, Aytug, FIG. 10 fails to teaches wherein a ratio of a thickness of an Al203 layer and a thickness of a Y203 layer is about 1:1.77.
	However, this value is optimizable because Aytug teaches a range of thickness as disclosed in paragraph [0098], in re Aller, 220 F.2d 454, 456 (CCPA 1955) ("where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Re claim 20, in the combination, Aytug, FIG. 10 teaches the method of claim 16, wherein the annealing is performed at about 300 °C to about 900 °C for about 10 seconds to about 2 hours in a He environment ([0102]-[0104], [0094], [1130]).
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view Aytug and further in view of Goyal (Pub. No.: US 20110062446).
	Cheng/Aytug teach all the limitation of claim 7.
Cheng/Aytug fail to teach the limitation of claim 13/24.
Goyal teaches Goyal, FIG. 9 teaches the method of claim 1, wherein the substrate is an n-GaAs(111)A substrate [0007].
further comprising forming a GaAs(111) [0007] prior to growing each of the plurality of first layers and each of the plurality of second layers (single or multiple buffer layers/Lattice-matched cap layer/Lattice-matched cap semiconductor template layer).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the material for forming the substrate as taught by Goyal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY TRAN/
Primary Examiner, Art Unit 2894